DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-17, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (US 6952049 B1; Ogawa) in view of Fujii et al. (US 20100171208 A1; Fujii).
Regarding claim 15, Ogawa discloses a semiconductor package, comprising: a frame having a through-opening (Fig. 15, 540; column 29 lines 67); a first semiconductor chip (Fig. 15, 530; column 29 lines 31) disposed in the through-opening of the frame, and having a first active surface (top) on which a first connection pad (Fig. 15, 534; column 31 lines 13) is disposed and a first inactive surface (bottom) opposing the first active surface; first bump patterns comprising a first bump (Fig. 15, 531; column 30 lines 51) connected to the first connection pad on the first active surface of the first semiconductor chip … and a first filling layer (Fig. 15, 523A; column 29 lines 55-56) filling a region between the frame and the first semiconductor chip (Fig. 15, 530; column 29 lines 31), covering the first inactive surface of the first semiconductor chip and a 
Ogawa is silent on and at least one first dummy bump which is not connected to the first connection pad;
	Fujii discloses a chip stack having a first bump array (Fig. 4, 8; ¶35) where bumps are connected to first pads and a first dummy bump (Fig. 4, 52; ¶35) not connected to the first pad.
	Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to use dummy bumps for reinforcing chip connections.
Allowable Subject Matter
Claims 16, 17, and 21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 17 and 21 are objected to due to dependence on 16.
The most relevant prior US 20200006293 A1, US 20180337065 A1, US 20160013173, US 20200273800 A1, 20110278717 A1, US 20130147038 A1, US 9793246 B1, US 20170373040 A1, US 20150373849 A1, US 20150187742 A1, US 20100327419 A1, US 20010036711 A1, discloses a chip stack in an opening having pads on an active surface with pads with bumps and posts. The art discloses forming dummy bumps on the chip. The art is silent on the limitations below. 
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed 
Regarding claim 16, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " and a dummy post overlapping the frame. ”, as recited in Claim 16, with the remaining features.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1, 2, 4, 6-11, 13, 14, 23, 24, 26-28 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
The most relevant prior US 20200006293 A1, US 20180337065 A1, US 20160013173, US 20200273800 A1, 20110278717 A1, US 20130147038 A1, US 
Regarding claim 1, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " a dummy post disposed between the frame and the first connection member ”, as recited in Claim 1, with the remaining features.
Regarding claim 23, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " a plurality of dummy posts penetrating the second filling layer on the frame.”, as recited in Claim 23, with the remaining features.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606.  The examiner can normally be reached on 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE C TYNES JR./Examiner, Art Unit 2816